Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 16, 2018                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  157179(72)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
                                                                     SC: 157179
  v                                                                  COA: 333343
                                                                     Wayne CC: 15-007718-FC
  TIFFANIE MONIQUE EDWARDS,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant for permission to
  exceed the page restriction for the application for leave to appeal is GRANTED. The
  application submitted on February 8, 2018, is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 16, 2018

                                                                                Clerk